IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                 April 23, 2008
                                No. 07-40556
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

PAUL RICHARDSON JR

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 5:07-CR-128-1


Before JONES, Chief Judge, and PRADO and ELROD, Circuit Judges.
PER CURIAM:*
      Paul Richardson, Jr., appeals the sentence imposed following his
conviction for transporting aliens within the United States for private financial
gain. Richardson contends that the district court denied his due process rights
by failing to allow him to rebut an inaccurate factual finding considered by the
court in imposing his sentence. He also argues that his within-guidelines
sentence is unreasonable and that the district court erred in applying the



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-40556

enhancement under U.S.S.G. § 2L1.1(b)(6) for intentionally or recklessly
creating a risk of death or serious bodily injury.
      Contrary to Richardson’s argument, the district court allowed him the
opportunity to rebut the finding that the $11,000 found in his hotel room was
tied to the offense of conviction. The court considered the statements in the PSR
and at the hearing that Richardson saved the money from his employment and
intended it for use to purchase a house in Laredo. Additionally, the court’s
conclusion that the money was related to the offense of conviction is plausible in
light of the record as a whole; thus, there was no clear error. See United States
v. Villanueva, 408 F.3d 193, 203 (5th Cir. 2005).
      Richardson’s challenge to the reasonableness of his sentence is also
without merit. The district court committed no significant procedural error as
it properly calculated the guidelines range, did not treat the Guidelines as
mandatory, and considered the 18 U.S.C. § 3553(a) factors. See Gall v. United
States, 128 S. Ct. 586, 597 (2007). Where, as here, the district court imposes a
sentence within a properly calculated guidelines range, the sentence is entitled
to a presumption of reasonableness. See United States v. Alonzo, 435 F.3d 551,
553-54 (5th Cir. 2006); see also Rita v. United States, 127 S. Ct. 2456, 2463
(2007). Richardson has failed to demonstrate that his sentence is unreasonable.
See Gall, 128 S. Ct. at 597.
      Richardson transported 15 aliens in the sleeper compartment of his
tractor-trailer. The aliens were standing in a small space and holding onto the
walls and ceiling to maintain their balance while the truck was moving. The
risk posed to the 15 aliens involves a greater risk than that of an ordinary
passenger traveling without a seatbelt. See United States v. Zuniga-Amezquita,
468 F.3d 886, 889-90 (5th Cir. 2006). Thus, the district court did not err in
imposing the enhancement under § 2L1.1(b)(6).
      Accordingly, the judgment of the district court is AFFIRMED.



                                        2